Opinion issued November 3, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–00900–CR
____________

IN RE MICHAEL KENNEDY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Michael Kennedy, filed a petition for a writ of mandamus complaining
that the trial judge


 has “prevent[ed] the relator to go [sic] to trial by judge or jury
within two (2) years . . . .”
          After due consideration, we deny the petition for a writ of mandamus.  All
pending motions are overruled.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.